By opinion dated August 24, 2016, this Court suspended petitioner from the practice of law for one year, retroactive to the date of interim suspension.1 In the Matter of Chaplin , 417 S.C. 413, 790 S.E.2d 386 (2016). Petitioner filed a Petition for Reinstatement pursuant to Rule 33 of the Rules for Lawyer Disciplinary Enforcement (RLDE) contained in Rule 413 of the South Carolina Appellate Court Rules (SCACR). After referral to the Committee on Character and Fitness (Committee), the Committee has filed a Report and Recommendation recommending the Court reinstate petitioner to the practice of law. We find petitioner has met the requirements of Rule 33(f), and, therefore, grant the petition for reinstatement.
/s/ Donald W. Beatty C.J.
/s/ John W. Kittredge J.
*735/s/ Kaye G. Hearn J.
/s/ John Cannon Few J.
/s/ George C. James, Jr. J.

Petitioner was placed on interim suspension on May 23, 2014. In the Matter of Chaplin , 408 S.C. 184, 758 S.E.2d 708 (2014).